Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

     Claims 41, 42, 46 and 50 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,402,673. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as set forth below.

     Claim 41 of the application is broader than claim 1 of the US Pat. 10,402, 673 patent. As shown, below, all of the limitation of the application have been recited in the patent.

     Claim 41 of the application is directed to a data spillage recovery system. Claim 1 of the patent is directed  a data spillage recovery system.
     Claim 41 of the application recites a memory.   Claim 1 of the patent  recites one or more memories.
     Claim 41 recites that the processor is coupled to the memory. Claim 1 of the patent recites one or memories  coupled to the processor.
     Claim 41 recites  generate one or more pixel blobs based on application of plurality of filters to smudge data from an image.   Claim 1 of the patent at the “generate” step, generates one or more pixel blobs by applying one or more filters to smudge the text. 
It is understood that “text” is “data” and that one of skill in the art would have known to process text as data.
     Claim 41 recites adjust a first contour of the image to enclose spillage of the one or more pixel blobs.  Claim 1 of the patent recites “ resize the first contour to enclose spillage of the one or more pixel blobs”.  It is common sense that resizing is the same as adjusting. The same limitation is claimed here. 

     Claim 41 recites “overlay the smudge data from the image within the adjusted first contour” . Claim 1 of the patent recites, “ overlay the text from the image within the resized contour”.  The same limitation is claimed here since the text is understood to be the smudged data and “resized contour” is the same as an “adjusted contour”.

     Claim 41 of the application  recites “.. perform one or more conditional checks of the adjusted contour.  Claim 1 of the patent recites “perform one or more conditional checks of the adjusted first contour..”

     Claim 42 of the application recites the processor to configured to subject an image through a plurality of passes to adjust a first contour.   Claim 1, at the process step, recites, “… process the image through at least a first pass to generate a first contour.” The term, at least one pass contemplates multiple passes. The same scope is recited in the application as in the patent.

     With respect to claim 46 of the application, this corresponds with claim 4 of the patent. 

     With respect to claim 50 of the application,  it recites blobs that straddle one or segments of the contour.    Claim 6 of the patent refers to “one or more straddled pixel blobs…based on coordinates.  While the limitation is not identical, the examiner contends that the segments of the contour can be identified with the coordinates as referred to in claim 6 of the patent. 


Claims 51, 52, 56, 59  and 60 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 11, 15 and 6 of U.S.
 Patent No. 10,402,673. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as set forth below.

     With respect to claim 51 of the application, it recites a method for recovering of data spillage. Claim 19, refers to a  data spillage recovery application, wherein the application,  is a series of steps for performing  a method. 

    Claim 51 of the application recites a method of recovering  data spillage. Similarly, claim 11 of USPAT. 10,963,725  recites a method of recovering data spillage.  Claim 51 of the application recites, generating one or more pixel blobs by using a plurality of filters to smudge data. first contour from the image to enclose spillage of the one or more pixel blobs.”   Claim 11 of the patent recites,  “… applying one or more filters to smudge the text so as to generate one or more pixel blobs.”
    It is understood that “text” is “data” and that one of ordinary skill in the art would have known to process text as data.

      Claim 51 of the application recites “..adjusting a first contour from the image to enclose spillage of the one or more pixel blobs.”  Claim 11 of Pat. ‘725, fifth limitation, recites “… resizing the first contour so as to enclose spillage of the one or more pixel blobs.”    It is common sense that resizing is the same as adjusting. The same limitation is claimed here.  Claim 51 further recites: “overlaying… the smudge data from the  image within the adjusted first contour…”   The overlaying step at claim 11, recites: “…overlaying the text from the image within the resized contour…”  The same limitation is claimed here since the text is understood to be the smudged data and “resized contour” is the same as an “adjusted contour”.  Claim 51 recites “…performing… one or more conditional checks of the adjusted first contour.”  Claim 11 of Pat. ‘725 recites “..performing one or more conditional checks of the resized contour.” The same features are recited in both the application  and the patent. 

     With regard to claim 52 of the application, it recites  a processor making a plurality of passes to generate  the first contour.  This limitation, is recited  as the first limitation of claim 11 which states “subjecting the image through a first pass to generate a first contour..”  The generation of the contour is made with at least one pass. It would have been obvious at the effective filing of the patent that multiple passes could be used if one pass is sufficient to generate a first contour. 

     With regard to claim 56 of the application, it recites removing one or more artifacts using ligature processing. Claim 17 of the ‘725 patent, which pends from claim 11,  recites removing one or more artifacts via ligature processing.  It is understood  by one of ordinary skill in the art, that a processor is performing the method of claim 17.

     With regard to claim 59 of the application,  a processor identifies one or more pixel blobs that straddle one or more segments of the first contour.  Claim 15, dependent on claim 11 of patent ‘725 recites “identifying … one or more pixel bobs that exceed one or more boundary lines of the first contour…”  It  would have been obvious to one of ordinary skill in the art at the time the patent was effectively filed that  a processor performs the method as claimed. 

     With respect to claim 60 of the application, the claim recites a non-transitory computer accessible medium having stored executable instructions.  Claim 1 of Pat. ‘725 recites  a processor, the same of which is used by claim 60 for executing the instructions.  The patent refers to “… at least one memory including instructions operable to be executed by the at least one processor…” Therefore, the computer readable medium, as recited in claim 60 of the application, corresponds with the memory recited in claim 1 of the patent. 

     Claim 60 of the application recites, generating one or more pixel blobs by using a plurality of filters to smudge data. first contour from the image to enclose spillage of the one or more pixel blobs.”   Claim 1 of the patent recites,  “… applying one or more filters to smudge the text so as to generate one or more pixel blobs.”
    It is understood that “text” is “data” and that one of ordinary skill in the art would have known to process text as data.

      Claim 60 of the application recites “..adjusting a first contour from the image to enclose spillage of the one or more pixel blobs.”  Claim 1, at line 15 of Pat. ‘725, recites “… resizing the first contour so as to enclose spillage of the one or more pixel blobs.”    It is common sense that resizing is the same as adjusting. The same limitation is claimed here.  Claim 60 further recites: “overlaying… the smudge data from the  image within the adjusted first contour…”   The overlaying step at claim 1, recites: “…overlay the text from the image within the resized contour…”  The same limitation is claimed here since the text is understood to be the smudged data and “resized contour” is the same as an “adjusted contour”.  Claim 60 recites “…performing… one or more conditional checks of the adjusted first contour.”  Claim 1 of Pat. ‘725 recites “..performing one or more conditional checks of the resized contour.” The same features are recited in both the application  and the patent. 


Allowable Subject Matter

Claims 43-45, 47-49, 53-55, 57 and  58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     Claims 41-60 would be allowed if the response  is accompanied with a terminal disclaimer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664